[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT

                                         

No. 97-1881

                     JULIAN R. MCDERMOTT,
                    and CAROL L. MCDERMOTT,

                    Plaintiffs, Appellants,

                              v.

                   UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]

                                         

                            Before

                     Selya, Circuit Judge,
                  Cyr, Senior Circuit Judge,
                  and Boudin, Circuit Judge.

                                         

Julian R. McDermott on brief pro se.
     Loretta C. Argrett, Assistant Attorney General, Donald K. Stern,
United States Attorney, Robert L. Baker, Attorney, Tax Division,
Department of Justice, and David English Carmack, Attorney, Tax
Division, Department of Justice, on brief for appellee.

                                         
                       March 18, 1998

        Per Curiam.  We have carefully reviewed the record and
briefs on appeal and affirm the judgment below.  The only issue
raised below, thus the only issue properly before us,   is
whether summary judgment was improper because the date on which
the appellant filed his 1987 tax return was in genuine dispute. 
In response to the government's showing that the appellant had
no evidence that his return was filed on time, he was required
to adduce specific facts which could reasonably support a
decision in his favor.  Anderson v. Liberty Lobby, Inc. 477
U.S. 242, 248 (1986).  At a minimum, he would have had to show
that he timely and properly mailed his claim.  He did not
discharge this obligation.  Rogers v. Fair, 902 F.2d 140, 143
(1st Cir. 1990).
    Affirmed.  Loc. R. 27.1.